Title: From James Madison to Stephen Cathalan, Jr., 7 July 1801 (Abstract)
From: Madison, James
To: Cathalan, Stephen


7 July 1801, Department of State. Jefferson has renewed Cathalan’s appointment to post at Marseilles. Encloses new commission in which Cathalan is designated commercial agent. Also encloses bond to be executed.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 2 pp. Enclosures not found. A note in the letterbook indicates that “A copy of the Instructions to commercial Agents” was sent to Cathalan 14 July (ibid.).


